DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on the mailing date of the application on September 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first user” in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the other pieces of the retrieved product information” in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “a data collection activity” in line 24.  It is unclear as to whether the data collection activity of line 24 is the same or different as the data collection activity of line 30.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the data collection activity of line 24 is treated as a first data collection activity before the data collection activity of line 30 as this appears to be Applicant’s intent.
Claim 1 recites the limitation “a portion of the transmitted portion of the batch of product information” in line 24.  It is unclear as to whether the portion of the transmitted portion of the batch of product information of line 24 is the same or different as the portion of the transmitted portion of the batch of product information of line 27.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the portion of the transmitted portion of the batch of product information of line 24 is treated as the same as the portion of the transmitted portion of the batch of product information of line 27 as this appears to be Applicant’s intent.
Claim 1 recites the limitation “the second user” in line 28.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the first user information” in line 32.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the reward” in line 35.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the indication” in line 36.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “an account” in lines 39 and 43.  It is unclear as to whether the account of lines 39 and 43 is the same or different as the account of line 37.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the account of line 39 and 43 is treated as the same as the account of line 40 as this appears to be Applicant’s intent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 14/490,617.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by patent claim 1 of U.S. Patent No. 14/490,617.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Systrom et al. (US 10,630,480 B1) discloses a system for linking images in social feeds to branded content includes: loading an image to a social networking system; receiving, from a first user, a tag including identification of an item visible in a particular region of the image; associating the tag with the particular region of the image; based on the tag, correlating the item with a particular brand; posting the image to a social feed of the particular brand within the social networking system; and in response to interaction with the image, in the social feed, by a second user, directing the second user to brand content specified by the particular brand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621